Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6, 13-16, and 25 are objected to because of the following informalities:  
Claim 5, line 1, “the biocidal” should be “the at least one biocidal”.
Claim 6, line 1, “the biocidal” should be “the at least one biocidal”.
c.	Claim 13, line 1, “the first” should be “the cured first”.
d.	Claim 13, line 2, “the second” should be “the cured second”.
e.	In each of Claim 14, line 1, Claim 15, line 2, Claim 16, line 2, and Claim 25, line 3, “the substrate” should be “the underlying substrate”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14, and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, and 11-13 of U.S. Patent No. 11,312,869. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Regarding Claim 1, US ‘869 claims a cured polymeric coating compositionally graded or layered to be anisotropic in a deposition direction and applied to at least a part of an outer surface of a substrate, wherein the cured polymeric coating includes a first chemical composition, and a second chemical composition having a different chemical composition than the first chemical composition. The first chemical composition is arranged at an interface between the cured polymeric coating and the substrate. 
The second chemical composition forms an exposed outer surface of the cured polymeric coating, extends at least 2.5 microns in depth from the exposed outer surface, and after curing: 
contains an icephobic material addition, 
has an ice adhesion of less than 500 kPa as prepared and after 5 icing/deicing cycles when measured according to ERDC/CRREL Technical Note 03-4, and 
contains a polymeric resin (Claim 1).
US ‘869 does not disclose the cured first chemical composition extending at least 2.5 microns in height from the outer surface of the substrate.
However, applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 8, lines 30-34 of US ‘869 which discloses that cured first chemical composition comprising a polymeric resin at an interface between said polymeric coating and said metallic material layer (i.e. substrate) extends at least 2.5 microns in height from the outer surface of the metallic material layer.
Therefore, it would have been obvious to one of ordinary skill in the art to use first chemical composition in US ‘869 that extends at least 2.5 microns in height from the outer surface of the metallic material layer to produce coating with desired properties and thereby arrive at the present application.
Regarding Claim 2, US ‘869 further claims the cured second chemical composition contains at least one biocidal powder addition (Claim 1).
Regarding Claims 3 and 8-9, US ‘869 further claims the biocidal powder addition representing up to 75% per weight of the second chemical composition (Claim 1). Given this broad range, it would be obvious to use an amount of biocidal powder addition that falls within the claimed vol%.
Regarding Claim 4, US ‘869 further claims the biocidal powder addition is a metallic material and/or a metal compound comprising a metal selected from the group consisting of Ag, Co, Cu, Ni, Sn, and Zn (Claim 1).
Regarding Claim 5, US ‘869 further claims an average particle size of the biocidal powder addition is between 0.5 and 25 microns (Claim 5).
Regarding Claim 6, US ‘869 further claims the biocidal powder addition is a metallic powder and at least part of the metallic powder is grain-refined comprising an average grain size between 2 nm and 500 nm (Claim 7).
Regarding Claim 7, US ‘869 further claims the icephobic material addition represents up to 25% by weight of the second chemical composition, and the biocidal represents up to 75% per weight of the second chemical composition (Claim 1).
Regarding Claim 10, US ‘869 further claims the cured polymeric coating after 24 hours at 37° C. displays a radius of no growth on a zone inhibition test for microorganisms of at least 0.1 mm (Claim 1).
Regarding Claim 11, US ‘869 further claims the exposed outer surface of the cured polymeric coating after 24 hours at 37° C. displays a radius of no growth on a zone inhibition test for salmonella or listeria of between 0.1 and 50 mm (Claim 2).
Regarding Claim 14, US ‘869 further claims the substrate is formed of a metallic material or a polymeric material (Claim 1).
Regarding Claim 16, US ‘869 further claims a pull-off strength between the substrate and the exposed outer surface of the cured polymeric coating, according to standard ASTM 4541D, of at least 500 psi (Claim 1).
Regarding Claim 17, US ‘869 further claims the icephobic material addition representing up to 25% by weight of the second chemical composition (Claim 1).
Regarding Claim 18, US ‘869 further claims the cured second chemical composition has a contact angle for water greater than 90 degrees (Claim 1).
Regarding Claim 19, US ‘869 further claims the icephobic material addition is composed entirely of solids (Claim 1).
Regarding Claim 20, US ‘869 further claims the icephobic material addition comprises a polysiloxane (Claim 11).
Regarding Claim 21, US ‘869 further claims the polysiloxane comprises an epoxy modified silicone (Claim 12).
Regarding Claim 22, US ‘869 further claims the cured second chemical composition has a Shore D-Scale Hardness of at least 40 (Claim 1).
Regarding Claim 23, US ‘869 further claims the cured second chemical composition has a sand erosion value according to standard ASTM G76 at an impingement angle of 90 degrees of less than 10 mm3/kg (Claim 13).
Regarding Claim 24, US ‘869 further claims the second chemical composition further comprises at least one carbon based additive selected from the group consisting of carbon, carbon fibers, graphite, graphite fibers, carbon nanotubes and graphene (Claim 6).
Regarding Claim 25, US ‘869 further claims the first chemical composition includes a first polymeric resin and is arranged at an interface between the cured polymeric coating and the substrate (Claim 1).
Claims 1, 7, 12-17, 19-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, and 12-13 of U.S. Patent No. US 11,319,450. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Regarding Claim 1, US ‘450 claims a polymeric coating compositionally graded or layered to be anisotropic in a deposition direction and thus not homogenous in the deposition direction, comprising: 
 a cured first chemical composition extending at least 2.5 microns in height from the outer surface of a metallic material layer (i.e. substrate); 
 a cured second chemical composition having a different chemical composition than the cured first chemical composition, comprising a polymeric resin and an icephobic material addition forming an exposed outer surface of said non-isotropic article extending at least 2.5 microns in depth from the exposed outer surface which, after curing: 
contains an icephobic material addition 
has an ice adhesion of less than 200 kPa as prepared and of less than 350 kPa after 5 icing/deicing cycles when measured according to ERDC/CRREL Technical Note 03-4 (Claim 1).
Although the claims of US ‘450 are drawn to a non-isotropic article and the present claims are drawn to a cured polymeric coating, it would have been obvious to one of ordinary skill in the art that the polymeric coating of the article of US ‘450 falls within the scope of the polymeric coating presently claimed.
Regarding Claim 7, US ‘450 further claims the icephobic material addition represents up to 25% by weight of the cured second chemical composition (Claim 1).
Regarding Claim 12, US ‘450 further claims the polymeric coating at room temperature, in its cured form, is free of liquids (Claim 12).
Regarding Claim 13, US ‘450 further claims the polymeric coating in both the first chemical composition and the second chemical composition comprises one or more curable epoxy resins with an EEW number of between 100 and 750 (Claim 3).
Regarding Claim 14, US ‘450 further claims metallic material layer (i.e. substrate) (Claim 1).
Regarding Claim 15, US ‘450 further claims the cured second chemical composition forms an exposed outer surface, which is smooth with a surface roughness Ra <1 micron; and the first chemical composition forms an inner surface contacting the metallic material layer, which is rough with a surface roughness of Ra>1 micron (Claims 1 and 13).
Regarding Claim 16, US ‘450 further claims the pull-off strength between the metallic material layer and the exposed outer surface of the polymeric coating, according to standard ASTM 4541D is at least 300 psi (Claim 1).
Regarding Claim 17, US ‘450 further claims the icephobic material addition represents up to 25% by weight of the cured second chemical composition (Claim 1).
Regarding Claim 19, US ‘450 further claims the icephobic material addition is composed entirely of solids (Claim 1).
Regarding Claim 20, US ‘450 further claims the icephobic material addition comprises a polysiloxane (Claim 5).
Regarding Claim 21, US ‘450 further claims the polysiloxane comprises an epoxy modified silicone (Claim 6).
Regarding Claim 22, US ‘450 further claims the cured second chemical composition has a Shore D-Scale Hardness of at least 20 (Claim 1).
Regarding Claim 23, US ‘450 further claims the cured second chemical composition has a sand erosion value according to standard ASTM G76 at an impingement angle of 90 degrees of less than 10 mm3/kg (Claim 1).
Regarding Claim 25, US ‘450 further claims the cured first chemical composition comprises a polymeric resin at an interface between the polymeric coating and the metallic material layer (Claim 1).
Claims 1, 7, 12-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 8-12, 19, and 26 of Co-pending Application No. 17/695970 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, Co-pending ‘970 claims a cured polymeric coating which is compositionally graded or layered to be anisotropic in the deposition direction, the cured polymeric coating comprising: 
a cured first chemical composition extending at least 2.5 microns in height from an outer surface of an underlying substrate; and
a cured second chemical composition having a different chemical composition than the cured first chemical composition, the cured second chemical composition comprising a polymeric resin and an icephobic material addition, forming an exposed outer surface extending at least 2.5 microns in depth from the exposed outer surface, and having an ice adhesion value of less than 300kPa as prepared when measured according to ERDC/CRREL Technical Note 03-4 (Claim 1).
It would have been obvious to one of ordinary skill in the art that the specific polymeric coating disclosed by Co-pending ‘970 would fall within the scope of the polymeric coating presently claimed.
Regarding Claim 7, Co-pending ‘970 further claims the icephobic material addition representing up to 25% by weight of the cured second chemical composition (Claim 1).
Regarding Claim 12, Co-pending ‘970 further claims the cured polymeric coating at room temperature is free of liquids (Claim 3).
Regarding Claim 13, Co-pending ‘970 further claims both the first chemical composition and the second chemical composition, prior to curing, comprise one or more curable epoxy resins with an EEW number of between 100 and 750 (Claim 5).
Regarding Claim 14, Co-pending ‘970 further claims the substrate is a metallic material or a polymeric material (Claim 26).
Regarding Claim 15, Co-pending ‘970 further claims the cured first chemical composition forms the inner surface contacting the substrate, and said inner surface is rough with a surface roughness of Ra >1 micron; and the cured second chemical composition forms the exposed outer surface exposed to 10atmosphere; and said exposed outer surface is smooth with a surface roughness Ra<1 micron (Claim 6).
Regarding Claim 16, Co-pending ‘970 further claims the pull-off strength between the underlying substrate and the exposed outer surface of the cured polymeric coating, according to standard ASTM 4541D, is at least 250psi (Claim 1).
Regarding Claim 17, Co-pending ‘970 further claims the icephobic material addition represents up to 25% by weight of the cured second chemical composition (Claim 1).
Regarding Claim 18, Co-pending ‘970 further claims the cured second chemical composition has a contact angle for water at room temperature greater than 90° (Claim 8).
Regarding Claim 19, Co-pending ‘970 further claims the icephobic material addition of the cured second chemical composition is composed entirely of solids (Claim 9).
Regarding Claim 20, Co-pending ‘970 further claims the icephobic material addition of the cured second chemical composition comprises a polysiloxane (Claim 10).
Regarding Claim 21, Co-pending ‘970 further claims the polysiloxane of the cured second chemical composition comprises an epoxy modified silicone (Claim 11).
Regarding Claim 22, Co-pending ‘970 further claims the cured second chemical composition has a Shore D-Scale Hardness of at least 20 (Claim 12).
Regarding Claim 23, Co-pending ‘970 further claims the cured second chemical composition has an ice adhesion value of less than 300kPa as prepared when measured according to ERDC/CRREL Technical Note 03-4 (Claim 1).
Regarding Claim 25, Co-pending ‘970 further claims the cured first chemical composition comprises a polymeric resin at an interface between the polymeric coating and the substrate layer (Claim 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787